(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                               VEGA v. TEKOH

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 21–499.      Argued April 20, 2022—Decided June 23, 2022
The case arose out of the interrogation of respondent, Terence Tekoh, by
  petitioner, Los Angeles County Sheriff ’s Deputy Carlos Vega. Deputy
  Vega questioned Tekoh at the medical center where Tekoh worked re-
  garding the reported sexual assault of a patient. Vega did not inform
  Tekoh of his rights under Miranda v. Arizona, 384 U. S. 436. Tekoh
  eventually provided a written statement apologizing for inappropri-
  ately touching the patient’s genitals. Tekoh was prosecuted for unlaw-
  ful sexual penetration. His written statement was admitted against
  him at trial. After the jury returned a verdict of not guilty, Tekoh sued
  Vega under 42 U. S. C. §1983, seeking damages for alleged violations
  of his constitutional rights. The Ninth Circuit held that the use of an
  un-Mirandized statement against a defendant in a criminal proceed-
  ing violates the Fifth Amendment and may support a §1983 claim
  against the officer who obtained the statement.
Held: A violation of the Miranda rules does not provide a basis for a
 §1983 claim. Pp. 4–16.
    (a) Section 1983 provides a cause of action against any person acting
 under color of state law who “subjects” a person “to the deprivation of
 any rights, privileges, or immunities secured by the Constitution and
 laws.” Tekoh argues that a violation of Miranda constitutes a violation
 of the Fifth Amendment right against compelled self-incrimination.
 That is wrong. Pp. 4–13.
    (1) In Miranda, the Court concluded that additional procedural pro-
 tections were necessary to prevent the violation of the Fifth Amend-
 ment right against self-incrimination when suspects who are in cus-
 tody are interrogated by the police. Miranda imposed a set of
 prophylactic rules requiring that custodial interrogation be preceded
2                             VEGA v. TEKOH

                                  Syllabus

    by now-familiar warnings and disallowing the use of statements ob-
    tained in violation of these new rules by the prosecution in its case-in-
    chief. 384 U. S., at 444, 479. Miranda did not hold that a violation of
    the rules it established necessarily constitute a Fifth Amendment vio-
    lation. That makes sense, as an un-Mirandized suspect in custody may
    make self-incriminating statements without any hint of compulsion.
    The Miranda Court stated that the Constitution did not itself require
    “adherence to any particular solution for the inherent compulsions of
    the interrogation process” and that its decision “in no way create[d] a
    constitutional straitjacket.” Id., at 467. Since Miranda, the Court has
    repeatedly described Miranda rules as “prophylactic.” Pp. 4–7.
       (2) After Miranda, the Court engaged in the process of charting the
    dimensions of these new prophylactic rules, and, in doing so, weighed
    the benefits and costs of any clarification of the prophylactic rules’
    scope. See Maryland v. Shatzer, 559 U. S. 98, 106. Some post-Mi-
    randa decisions found that the balance of interests justified re-
    strictions that would not have been possible if Miranda described the
    Fifth Amendment right as opposed to a set of rules designed to protect
    that right. For example, in Harris v. New York, 401 U. S. 222, 224–
    226, the Court held that a statement obtained in violation of Miranda
    could be used to impeach the testimony of a defendant, even though an
    involuntary statement obtained in violation of the Fifth Amendment
    could not have been employed in this way. In Michigan v. Tucker, 417
    U. S. 443, 450–452, n. 26, the Court held that the “fruits” of an un-
    Mirandized statement can be admitted. In doing so, the Court distin-
    guished police conduct that “abridge[s] [a person’s] constitutional priv-
    ilege against compulsory self-incrimination” from conduct that “de-
    part[s] only from the prophylactic standards later laid down by this
    Court in Miranda to safeguard that privilege.” 417 U. S., at 445–446.
    Similarly, in Oregon v. Elstad, 470 U. S. 298, the Court, following the
    reasoning in Tucker, refused to exclude a signed confession and em-
    phasized that an officer’s error “in administering the prophylactic Mi-
    randa procedures . . . should not breed the same irremediable conse-
    quences as police infringement of the Fifth Amendment itself.” Id., at
    309.
       While many of the Court’s decisions imposed limits on Miranda’s
    prophylactic rules, other decisions found that the balance of interests
    called for expansion. For example, in Doyle v. Ohio, 426 U. S. 610, the
    Court held that silence following a Miranda warning cannot be used
    to impeach. The Court acknowledged that Miranda warnings are
    “prophylactic,” 426 U. S., at 617, but it found that allowing the use of
    post-warning silence would undermine the warnings’ implicit promise
    that silence would not be used to convict. Id., at 618. Likewise, in
    Withrow v. Williams, 507 U. S. 680, the Court rejected an attempt to
                    Cite as: 597 U. S. ____ (2022)                      3

                               Syllabus

restrict Miranda’s application in collateral proceedings based on the
reasoning in Stone v. Powell, 428 U. S. 465 (1976). Once again ac-
knowledging that Miranda adopted prophylactic rules, the Court bal-
anced the competing interests and found that the costs of adopting a
Stone-like rule outweighed any benefits. In sum, the Court’s post-Mi-
randa cases acknowledge the prophylactic nature of the Miranda rules
and engage in cost-benefit analysis to define their scope. Pp. 7–11.
    (3) The Court’s decision in Dickerson v. United States, 530 U. S. 428,
did not upset the firmly established prior understanding of Miranda
as a prophylactic decision. Dickerson involved a federal statute, 18
U. S. C. §3501, that effectively overruled Miranda by making the ad-
missibility of a statement given during custodial interrogation turn
solely on whether it was made voluntarily. 530 U. S., at 431–432. The
Court held that Congress could not abrogate Miranda by statute be-
cause Miranda was a “constitutional decision” that adopted a “consti-
tutional rule,” 530 U. S., at 438–439, and the Court noted that these
rules could not have been made applicable to the States if they did not
have that status, see ibid. At the same time, the Court made it clear
that it was not equating a violation of the Miranda rules with an out-
right Fifth Amendment violation. Instead, the Dickerson Court de-
scribed the Miranda rules as “constitutionally based” with “constitu-
tional underpinnings,” 530 U. S., at 440, and n. 5. Those formulations
obviously avoided saying that a Miranda violation is the same as a
violation of the Fifth Amendment right. Miranda was a “constitutional
decision” and it adopted a “constitutional rule” in the sense that the
decision was based on the Court’s judgment about what is required to
safeguard that constitutional right. And when the Court adopts a con-
stitutional prophylactic rule of this nature, Dickerson concluded, the
rule has the status of a “La[w] of the United States” that is binding on
the States under the Supremacy Clause (as Miranda implicitly held,
since three of the four decisions it reversed came from state court, 384
U. S., at 491–494, 497–499), and the rule cannot be altered by ordinary
legislation. Dickerson thus asserted a bold and controversial claim—
that this Court has the authority to create constitutionally based
prophylactic rules that bind both federal and state courts—but Dick-
erson cannot be understood any other way consistent with the Court’s
prior decisions. Subsequent cases confirm that Dickerson did not up-
end the Court’s understanding of the Miranda rules as prophylactic.
In sum, a violation of Miranda does not necessarily constitute a viola-
tion of the Constitution, and therefore such a violation does not consti-
tute “the deprivation of [a] right . . . secured by the Constitution” for
purposes of §1983. Pp. 11–13.
    (b) A §1983 claim may also be based on “the deprivation of any rights
. . . secured by the . . . laws.” But the argument that Miranda rules
4                             VEGA v. TEKOH

                                  Syllabus

    constitute federal “law” that can provide the ground for a §1983 claim
    cannot succeed unless Tekoh can persuade the Court that this “law”
    should be expanded to include the right to sue for damages under
    §1983. “A judicially crafted” prophylactic rule should apply “only
    where its benefits outweigh its costs,” Shatzer, 559 U. S., at 106. Here,
    while the benefits of permitting the assertion of Miranda claims under
    §1983 would be slight, the costs would be substantial. For example,
    allowing a claim like Tekoh’s would disserve “judicial economy,” Park-
    lane Hosiery Co. v. Shore, 439 U. S. 322, 326, by requiring a federal
    judge or jury to adjudicate a factual question (whether Tekoh was in
    custody when questioned) that had already been decided by a state
    court. Allowing §1983 suits based on Miranda claims could also pre-
    sent many procedural issues. Miranda and its progeny provide suffi-
    cient protection for the Fifth Amendment right against compelled self-
    incrimination. Pp. 13–16.
985 F. 3d 713, reversed and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and THOMAS, GORSUCH, KAVANAUGH, and BARRETT, JJ., joined. KAGAN,
J., filed a dissenting opinion, in which BREYER and SOTOMAYOR, JJ.,
joined.
                        Cite as: 597 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 21–499
                                    _________________


 CARLOS VEGA, PETITIONER v. TERENCE B. TEKOH
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                  [June 23, 2022]

   JUSTICE ALITO delivered the opinion of the Court.
   This case presents the question whether a plaintiff may
sue a police officer under Rev. Stat. §1979, 42 U. S. C.
§1983, based on the allegedly improper admission of an “un-
Mirandized”1 statement in a criminal prosecution. The case
arose out of the interrogation of respondent, Terence Tekoh,
by petitioner, Los Angeles County Sheriff ’s Deputy Carlos
Vega. Deputy Vega questioned Tekoh at his place of em-
ployment and did not give him a Miranda warning. Tekoh
was prosecuted, and his confession was admitted into evi-
dence, but the jury returned a verdict of not guilty. Tekoh
then sued Vega under §1983, and the United States Court
of Appeals for the Ninth Circuit held that the use of Tekoh’s
un-Mirandized statement provided a valid basis for a §1983
claim against Vega. We now reject this extension of our
Miranda case law.
                             I
  In March 2014, Tekoh was working as a certified nursing
assistant at a Los Angeles medical center. When a female
patient accused him of sexually assaulting her, the hospital
——————
 1 See Miranda v. Arizona, 384 U. S. 436 (1966).
2                      VEGA v. TEKOH

                     Opinion of the Court

staff reported the accusation to the Los Angeles County
Sheriff ’s Department, and Deputy Vega responded. Vega
questioned Tekoh at length in the hospital, and Tekoh even-
tually provided a written statement apologizing for inap-
propriately touching the patient’s genitals. The parties dis-
pute whether Vega used coercive investigatory techniques
to extract the statement, but it is undisputed that he never
informed Tekoh of his rights under Miranda v. Arizona, 384
U. S. 436 (1966), which held that during a custodial inter-
rogation police officers must inform a suspect that “he has
the right to remain silent, that anything he says can be used
against him in a court of law, that he has the right to the
presence of an attorney, and that if he cannot afford an at-
torney one will be appointed for him prior to any question-
ing.” Id., at 479.
   Tekoh was arrested and charged in California state court
with unlawful sexual penetration. At Tekoh’s first trial, the
judge held that Miranda had not been violated because
Tekoh was not in custody when he provided the statement,
but the trial resulted in a mistrial. When Tekoh was re-
tried, a second judge again denied his request to exclude the
confession. This trial resulted in acquittal, and Tekoh then
brought this action under 42 U. S. C. §1983 against Vega
and several other defendants seeking damages for alleged
violations of his constitutional rights, including his Fifth
Amendment right against compelled self-incrimination.
   When this §1983 case was first tried, the jury returned a
verdict in favor of Vega, but the judge concluded that he had
given an improper jury instruction and thus granted a new
trial. Before the second trial, Tekoh asked the court to in-
struct the jury that it was required to find that Vega vio-
lated the Fifth Amendment right against compelled self-
incrimination if it determined that he took a statement
from Tekoh in violation of Miranda and that the statement
was then improperly used against Tekoh at his criminal
trial. The District Court declined, reasoning that Miranda
                 Cite as: 597 U. S. ____ (2022)            3

                     Opinion of the Court

established a prophylactic rule and that such a rule could
not alone provide a ground for §1983 liability. Instead, the
jury was asked to decide whether Tekoh’s Fifth Amendment
right had been violated. The court instructed the jury to
determine, based on “the totality of all the surrounding cir-
cumstances,” whether Tekoh’s statement had been “im-
properly coerced or compelled,” and the court explained
that “[a] confession is improperly coerced or compelled . . .
if a police officer uses physical or psychological force or
threats not permitted by law to undermine a person’s abil-
ity to exercise his or her free will.” App. to Pet. for Cert.
119a. The jury found in Vega’s favor, and Tekoh appealed.
   A Ninth Circuit panel reversed, holding that the “use of
an un-Mirandized statement against a defendant in a crim-
inal proceeding violates the Fifth Amendment and may
support a §1983 claim” against the officer who obtained the
statement. Tekoh v. County of Los Angeles, 985 F. 3d 713,
722 (2021). The panel acknowledged that this Court has
repeatedly said that Miranda adopted prophylactic rules
designed to protect against constitutional violations and
that the decision did not hold that the contravention of
those rules necessarily constitutes a constitutional viola-
tion. See 985 F. 3d, at 719–720. But the panel thought that
our decision in Dickerson v. United States, 530 U. S. 428
(2000), “made clear that the right of a criminal defendant
against having an un-Mirandized statement introduced in
the prosecution’s case in chief is indeed a right secured by
the Constitution.” 985 F. 3d, at 720. Therefore the panel
concluded that Tekoh could establish a violation of his Fifth
Amendment right against compelled self-incrimination
simply by showing that Miranda had been violated. See
985 F. 3d, at 720. The panel thus remanded the case for a
new trial.
   Vega’s petition for rehearing en banc was denied, but
Judge Bumatay, joined by six other judges, filed a dissent
4                       VEGA v. TEKOH

                      Opinion of the Court

from the denial of rehearing. Tekoh v. County of Los Ange-
les, 997 F. 3d 1260, 1261, 1264–1272 (CA9 2021). We then
granted certiorari. 595 U. S. ___ (2022).
                               II
   Section 1983 provides a cause of action against any per-
son acting under color of state law who “subjects” a person
or “causes [a person] to be subjected . . . to the deprivation
of any rights, privileges, or immunities secured by the Con-
stitution and laws.” The question we must decide is
whether a violation of the Miranda rules provides a basis
for a claim under §1983. We hold that it does not.
                               A
   If a Miranda violation were tantamount to a violation of
the Fifth Amendment, our answer would of course be differ-
ent. The Fifth Amendment, made applicable to the States
by the Fourteenth Amendment, Malloy v. Hogan, 378 U. S.
1, 6 (1964), provides that “[n]o person . . . shall be compelled
in any criminal case to be a witness against himself.” This
Clause “permits a person to refuse to testify against himself
at a criminal trial in which he is a defendant” and “also
‘privileges him not to answer official questions put to him
in any other proceeding, civil or criminal, formal or infor-
mal, where the answers might incriminate him in future
criminal proceedings.’ ” Minnesota v. Murphy, 465 U. S.
420, 426 (1984) (quoting Lefkowitz v. Turley, 414 U. S. 70,
77 (1973)). In addition, the right bars the introduction
against a criminal defendant of out-of-court statements ob-
tained by compulsion. See, e.g., Bram v. United States, 168
U. S. 532, 565 (1897); Miranda, 384 U. S., at 466; Michigan
v. Tucker, 417 U. S. 433, 440–442 (1974).
   In Miranda, the Court concluded that additional proce-
dural protections were necessary to prevent the violation of
this important right when suspects who are in custody are
interrogated by the police. To afford this protection, the
                 Cite as: 597 U. S. ____ (2022)            5

                     Opinion of the Court

Court required that custodial interrogation be preceded by
the now-familiar warnings mentioned above, and it directed
that statements obtained in violation of these new rules
may not be used by the prosecution in its case-in-chief. 384
U. S., at 444, 479.
  In this case, the Ninth Circuit held—and Tekoh now ar-
gues, Brief for Respondent 20—that a violation of Miranda
constitutes a violation of the Fifth Amendment right
against compelled self-incrimination, but that is wrong.
Miranda itself and our subsequent cases make clear that
Miranda imposed a set of prophylactic rules. Those rules,
to be sure, are “constitutionally based,” Dickerson, 530
U. S., at 440, but they are prophylactic rules nonetheless.
                              B
  Miranda itself was clear on this point. Miranda did not
hold that a violation of the rules it established necessarily
constitute a Fifth Amendment violation, and it is difficult
to see how it could have held otherwise. For one thing, it is
easy to imagine many situations in which an un-
Mirandized suspect in custody may make self-
incriminating statements without any hint of compulsion.
In addition, the warnings that the Court required included
components, such as notification of the right to have re-
tained or appointed counsel present during questioning,
that do not concern self-incrimination per se but are instead
plainly designed to safeguard that right. And the same is
true of Miranda’s detailed rules about the waiver of the
right to remain silent and the right to an attorney. 384
U. S., at 474–479.
  At no point in the opinion did the Court state that a vio-
lation of its new rules constituted a violation of the Fifth
Amendment right against compelled self-incrimination. In-
stead, it claimed only that those rules were needed to safe-
guard that right during custodial interrogation. See id., at
439 (describing its rules as “procedures which assure that
6                      VEGA v. TEKOH

                     Opinion of the Court

the individual is accorded his privilege under the Fifth
Amendment”); id., at 444 (describing rules as “procedural
safeguards”); id., at 457 (“appropriate safeguards”); id., at
458 (“adequate protective devices”); id., at 467 (“safe-
guards”).
   In accordance with this understanding of the nature of
the rules it imposed, the Miranda Court stated quite clearly
that the Constitution did not itself require “adherence to
any particular solution for the inherent compulsions of the
interrogation process” and that its decision “in no way cre-
ate[d] a constitutional straitjacket.” Ibid. The opinion
added that its new rules might not be needed if Congress or
the States adopted “other procedures which are at least as
effective,” ibid., and the opinion suggested that there might
not have been any actual Fifth Amendment violations in
the four cases that were before the Court. See id., at 457
(“In these cases, we might not find the defendants’ state-
ments to have been involuntary in traditional terms”). The
Court could not have said any of these things if a violation
of the Miranda rules necessarily constituted a violation of
the Fifth Amendment.
   Since Miranda, the Court has repeatedly described the
rules it adopted as “prophylactic.” See Howes v. Fields, 565
U. S. 499, 507 (2012); J. D. B. v. North Carolina, 564 U. S.
261, 269 (2011); Maryland v. Shatzer, 559 U. S. 98, 103
(2010); Montejo v. Louisiana, 556 U. S. 778, 794 (2009); Da-
vis v. United States, 512 U. S. 452, 458 (1994); Brecht v.
Abrahamson, 507 U. S. 619, 629 (1993); Withrow v. Wil-
liams, 507 U. S. 680, 691 (1993); McNeil v. Wisconsin, 501
U. S. 171, 176 (1991); Michigan v. Harvey, 494 U. S. 344,
350 (1990); Duckworth v. Eagan, 492 U. S. 195, 203 (1989);
Arizona v. Roberson, 486 U. S. 675, 681 (1988); Connecticut
v. Barrett, 479 U. S. 523, 528 (1987); Oregon v. Elstad, 470
U. S. 298, 309 (1985); New York v. Quarles, 467 U. S. 649,
654 (1984); South Dakota v. Neville, 459 U. S. 553, 564, n.
15 (1983); United States v. Henry, 447 U. S. 264, 274 (1980);
                      Cite as: 597 U. S. ____ (2022)                     7

                          Opinion of the Court

North Carolina v. Butler, 441 U. S. 369, 374 (1979); Brown
v. Illinois, 422 U. S. 590, 600 (1975); Michigan v. Tucker,
417 U. S., at 439; and Michigan v. Payne, 412 U. S. 47, 53
(1973).2
                               C
   After Miranda was handed down, the Court engaged in
the process of charting the dimensions of these new prophy-
lactic rules. As we would later spell out, this process en-
tailed a weighing of the benefits and costs of any clarifica-
tion of the rules’ scope. See Shatzer, 559 U. S., at 106 (“A
judicially crafted rule is ‘justified only by reference to its
prophylactic purpose,’ . . . and applies only where its bene-
fits outweigh its costs”).
   Some post-Miranda decisions found that the balance of
interests justified restrictions that would not have been
possible if Miranda represented an explanation of the
meaning of the Fifth Amendment right as opposed to a set
of rules designed to protect that right. For example, in Har-
ris v. New York, 401 U. S. 222, 224–226 (1971), the Court
held that a statement obtained in violation of Miranda
could be used to impeach the testimony of a defendant, even
though an involuntary statement obtained in violation of
the Fifth Amendment could not have been employed in this
way. See Mincey v. Arizona, 437 U. S. 385, 398 (1978)

——————
   2 Tekoh cites Orozco v. Texas, 394 U. S. 324 (1969), which characterized

the admission of an unwarned statement in the prosecutor’s case-in-chief
as a “flat violation of the Self-Incrimination Clause of the Fifth Amend-
ment as construed in Miranda.” Id., at 326 (emphasis added); Brief for
Respondent 21, 29. But the Court made this assertion in a three-para-
graph opinion without any additional analysis, and did not purport to go
beyond Miranda, which, as we have explained, does not support the prop-
osition that a Miranda violation equates to a Fifth Amendment violation.
See Orozco, 394 U. S., at 327 (“We do not . . . expand or extend to the
slightest extent our Miranda decision”). Likewise, the decision predates
the subsequent case law defining the scope of the Miranda rules. See
infra, this page and 8–11.
8                      VEGA v. TEKOH

                      Opinion of the Court

(“[A]ny criminal trial use against a defendant of his invol-
untary statement is a denial of due process of law” (empha-
sis deleted)). Engaging in the process we described in
Shatzer, the Harris Court considered the benefits of forbid-
ding impeachment but dismissed “the speculative possibil-
ity” that this would discourage “impermissible police con-
duct,” and on the other side of the scale, it feared that
barring impeachment would turn Miranda into “a license
to use perjury by way of a defense.” 401 U. S., at 225–226.
   A similar analysis was used in Michigan v. Tucker, 417
U. S. 443, 450–452, n. 26 (1974), where the Court held that
the “fruits” of an un-Mirandized statement can be admit-
ted. The Court noted that “the ‘fruits’ of police conduct
which actually infringe[s]” a defendant’s constitutional
rights must be suppressed. Id., at 445; see also Wong Sun
v. United States, 371 U. S. 471 (1963) (applying the rule in
the context of a Fourth Amendment violation). But the
Court distinguished police conduct that “abridge[s] [a per-
son’s] constitutional privilege against compulsory self-
incrimination” from conduct that “depart[s] only from the
prophylactic standards later laid down by this Court in Mi-
randa to safeguard that privilege.” 417 U. S., at 445–446.
Because there had been only a Miranda violation in that
case, the Wong Sun rule of automatic exclusion was found
to be inapplicable. See 417 U. S., at 445–446. Instead, the
Court asked whether the Miranda rules’ prophylactic pur-
poses justified the exclusion of the fruits of the violation,
and after “balancing the interests involved,” it held that ex-
clusion was not required. 417 U. S., at 447–452.
   In New York v. Quarles, 467 U. S. 649, 654–657 (1984),
the Court held that statements obtained in violation of Mi-
randa need not be suppressed when the questioning is con-
ducted to address an ongoing “public safety” concern. The
Court reasoned that Miranda warnings are “ ‘not them-
selves rights protected by the Constitution’ ” and that “the
need for answers to questions in a situation posing a threat
                      Cite as: 597 U. S. ____ (2022)                      9

                           Opinion of the Court

to the public safety outweigh[ed] the need for the prophy-
lactic rule.” 467 U. S., at 654, 657.
   Finally, in Elstad, 470 U. S. 298, the Court again distin-
guished between a constitutional violation and a violation
of Miranda. In that case, a suspect in custody was initially
questioned without receiving a Miranda warning, and the
statements made at that time were suppressed. 470 U. S.,
at 301–302. But the suspect was later given Miranda warn-
ings, chose to waive his Miranda rights, and signed a writ-
ten confession. 470 U. S., at 301. Asked to decide whether
this confession was admissible, the Court followed the rea-
soning in Tucker and again held that the fruit-of-the-
poisonous-tree rule that applies to constitutional violations
does not apply to violations of Miranda. 470 U. S., at 306–
309, 318. The Court refused to exclude the signed confes-
sion and emphasized that an officer’s error “in administer-
ing the prophylactic Miranda procedures . . . should not
breed the same irremediable consequences as police in-
fringement of the Fifth Amendment itself.” 3 Id., at 309.



——————
   3 Two other decisions fall into this same category, but in both there was

no opinion of the Court. In Chavez v. Martinez, 538 U. S. 760 (2003), the
suspect gave an un-Mirandized statement while in custody but was
never charged with a crime. The Court held that the suspect could not
bring a 42 U. S. C. §1983 claim against the officer who questioned him,
and Justice Souter, who cast the necessary fifth vote on the issue,
reached that conclusion based on “a realistic assessment of costs and
risks” of “expand[ing] protection of the privilege against compelled self-
incrimination to the point of the civil liability” at issue. 538 U. S., at
778–779 (opinion concurring in judgment).
   In United States v. Patane, 542 U. S. 630 (2004), the Court once again
held that Miranda does not require the suppression of the fruits of a un-
Mirandized statement made during custodial questioning, and two of the
five Justices in the majority engaged in the same type of balancing that
was used in Michigan v. Tucker, 417 U. S. 433 (1974), and Elstad. See
Patane, 542 U. S., at 644–645 (Kennedy, J., concurring in judgment); see
also id., at 641–644 (plurality opinion).
10                     VEGA v. TEKOH

                     Opinion of the Court

  It is hard to see how these decisions could stand if a vio-
lation of Miranda constituted a violation of the Fifth
Amendment.
                              D
   While these decisions imposed limits on Miranda’s
prophylactic rules, other decisions found that the balance of
interests called for expansion. In Doyle v. Ohio, 426 U. S.
610, 617–619 (1976), the Court held that silence following a
Miranda warning cannot be used to impeach. The Court
acknowledged that Miranda warnings are “prophylactic,”
426 U. S., at 617, and it recognized the prosecution’s need
to test a defendant’s exculpatory story through cross-
examination, id., at 616–618. But it found that allowing
the use of post-warning silence would undermine the warn-
ings’ implicit promise that silence would not be used to con-
vict. Id., at 618.
   Similarly, in Roberson, 486 U. S., at 682, the Court held
that a suspect’s post-warning request for counsel with re-
spect to one offense barred later interrogation without
counsel regarding a different offense. Describing the Mi-
randa rules as “prophylactic protections,” 486 U. S., at 681,
the Court concluded that both law enforcement and crimi-
nal defendants would benefit from a bright-line, id., at 681–
682.
   Finally, in Withrow v. Williams, 507 U. S. 680, the Court
rejected an attempt to restrict Miranda’s application in col-
lateral proceedings based on the reasoning in Stone v. Pow-
ell, 428 U. S. 465 (1976). In Stone, the Court had held that
a defendant who has had a full and fair opportunity to seek
suppression of evidence allegedly seized in violation of the
Fourth Amendment may not obtain federal habeas relief on
that ground, id., at 494–495, and in Withrow, a state prison
warden argued that a similar rule should apply to a habeas
petitioner who had been given an opportunity to litigate a
Miranda claim at trial, see 507 U. S., at 688–690. Once
                  Cite as: 597 U. S. ____ (2022)           11

                      Opinion of the Court

again acknowledging that Miranda adopted prophylactic
rules, the Court balanced the competing interests and
found that the costs of adopting the warden’s argument out-
weighed any benefits. On the cost side, the Court noted
that enforcing Miranda “safeguards ‘a fundamental trial
right” and furthers “the correct ascertainment of guilt” at
trial. 507 U. S., at 691–692. And on the other side, the
Court found that the adoption of a Stone-like rule “would
not significantly benefit the federal courts in their exercise
of habeas jurisdiction, or advance the cause of federalism in
any substantial way.” 507 U. S., at 693.
   Thus, all the post-Miranda cases we have discussed
acknowledged the prophylactic nature of the Miranda rules
and engaged in cost-benefit analysis to define the scope of
these prophylactic rules.
                              E
   Contrary to the decision below and Tekoh’s argument
here, see Brief for Respondent 24, our decision in Dickerson,
530 U. S. 428, did not upset the firmly established prior un-
derstanding of Miranda as a prophylactic decision. Dicker-
son involved a federal statute, 18 U. S. C. §3501, that effec-
tively overruled Miranda by making the admissibility of a
statement given during custodial interrogation turn solely
on whether it was made voluntarily. 530 U. S., at 431–432.
The Court held that Congress could not abrogate Miranda
by statute because Miranda was a “constitutional decision”
that adopted a “constitutional rule,” 530 U. S., at 438–439,
and the Court noted that these rules could not have been
made applicable to the States if it did not have that status,
see ibid.
   At the same time, however, the Court made it clear that
it was not equating a violation of the Miranda rules with
an outright Fifth Amendment violation. For one thing, it
reiterated Miranda’s observation that “the Constitution
would not preclude legislative solutions that differed from
12                          VEGA v. TEKOH

                           Opinion of the Court

the prescribed Miranda warnings but which were ‘at least
as effective in apprising accused persons’ ” of their rights.
530 U. S., at 440 (quoting Miranda, 384 U. S., at 467).
  Even more to the point, the Court rejected the dissent’s
argument that §3501 could not be held unconstitutional un-
less “Miranda warnings are required by the Constitution,
in the sense that nothing else will suffice to satisfy consti-
tutional requirements.” 530 U. S., at 442. The Court’s an-
swer, in substance, was that the Miranda rules, though not
an explication of the meaning of the Fifth Amendment
right, are rules that are necessary to protect that right (at
least until a better alternative is found and adopted). See
530 U. S., at 441–443. Thus, in the words of the Dickerson
Court, the Miranda rules are “constitutionally based” and
have “constitutional underpinnings.” 530 U. S., at 440, and
n. 5. But the obvious point of these formulations was to
avoid saying that a Miranda violation is the same as a vio-
lation of the Fifth Amendment right.
  What all this boils down to is basically as follows. The
Miranda rules are prophylactic rules that the Court found
to be necessary to protect the Fifth Amendment right
against compelled self-incrimination. In that sense, Mi-
randa was a “constitutional decision” and it adopted a “con-
stitutional rule” because the decision was based on the
Court’s judgment about what is required to safeguard that
constitutional right. And when the Court adopts a consti-
tutional prophylactic rule of this nature, Dickerson con-
cluded, the rule has the status of a “La[w] of the United
States” that is binding on the States under the Supremacy
Clause 4 (as Miranda implicitly held, since three of the four
decisions it reversed came from state court, 384 U. S., at
491–494, 497–499), and the rule cannot be altered by ordi-
nary legislation.

——————
 4 U. S. Const., Art. VI, §2.
                     Cite as: 597 U. S. ____ (2022)                    13

                          Opinion of the Court

  This was a bold and controversial claim of authority,5 but
we do not think that Dickerson can be understood any other
way without (1) taking the insupportable position that a
Miranda violation is tantamount to a violation of the Fifth
Amendment, (2) calling into question the prior decisions
that were predicated on the proposition that a Miranda vi-
olation is not the same as a constitutional violation, and (3)
excising from the United States Reports a mountain of
statements describing the Miranda rules as prophylactic.
  Subsequent cases confirm that Dickerson did not upend
the Court’s understanding of the Miranda rules as prophy-
lactic. See, e.g., supra, at 6–7 (collecting post-Dickerson
cases).
  In sum, a violation of Miranda does not necessarily con-
stitute a violation of the Constitution, and therefore such a
violation does not constitute “the deprivation of [a] right . . .
secured by the Constitution.” 42 U. S. C. §1983.
                              III
  This conclusion does not necessarily dictate reversal be-
cause a §1983 claim may also be based on “the deprivation
of any rights, privileges, or immunities secured by the . . .
laws.” (Emphasis added.) It may thus be argued that the
Miranda rules constitute federal “law” and that an abridg-
ment of those rules can therefore provide the ground for a


——————
   5 Whether this Court has the authority to create constitutionally based

prophylactic rules that bind both federal and state courts has been the
subject of debate among jurists and commentators. See, e.g., Dickerson,
530 U. S., at 445–446, 457–461 (Scalia, J., joined by THOMAS, J., dissent-
ing); D. Strauss, The Ubiquity of Prophylactic Rules, 55 U. Chi. L. Rev.
190 (1988); J. Grano, Prophylactic Rules in Criminal Procedure: A Ques-
tion of Article III Legitimacy, 80 Nw. U. L. Rev. 100 (1985); H. Mona-
ghan, Foreword: Constitutional Common Law, 89 Harv. L. Rev. 1 (1975).
But that is what the Court did in Miranda, and we do not disturb that
decision in any way. Rather, we accept it on its own terms, and for the
purpose of deciding this case, we follow its rationale.
14                           VEGA v. TEKOH

                           Opinion of the Court

§1983 claim. But whatever else may be said about this ar-
gument,6 it cannot succeed unless Tekoh can persuade us
that this “law” should be expanded to include the right to
sue for damages under §1983.
   As we have noted, “[a] judicially crafted” prophylactic
rule should apply “only where its benefits outweigh its
costs,” Shatzer, 559 U. S., at 106, and here, while the bene-
fits of permitting the assertion of Miranda claims under
§1983 would be slight, the costs would be substantial.
   Miranda rests on a pragmatic judgment about what is
needed to stop the violation at trial of the Fifth Amendment
right against compelled self-incrimination. That prophy-
lactic purpose is served by the suppression at trial of state-


——————
   6 “[Section] 1983 does not provide an avenue for relief every time a state

actor violates a federal law.” Rancho Palos Verdes v. Abrams, 544 U. S.
113, 119 (2005). If a §1983 plaintiff demonstrates that the federal stat-
ute “creates an individually enforceable right in the class of beneficiaries
to which he belongs,” this gives rise to “ ‘a rebuttable presumption that
the right is enforceable under §1983,’ ” and “[t]he defendant may defeat
this presumption by demonstrating that Congress did not intend that
remedy for a newly created right.” Id., at 120 (quoting Blessing v. Free-
stone, 520 U. S. 329, 341 (1997)). In this case, the “law” that could confer
the right in question is not a statute but judicially created prophylactic
rules. It could be argued that a judicially created prophylactic rule can-
not be the basis for a §1983 suit, but we need not decide that question
because, assuming that such rules can provide the basis for a §1983
claim, we would be led back to a question that is very much like the one
discussed supra, at 7–11, namely, whether the benefits of allowing such
a claim outweigh the costs.
   The dissent, by contrast, would apparently hold that a prophylactic
rule crafted by the Judiciary to protect a constitutional right, unlike a
statute that confers a personal right, is always cognizable under §1983.
There is no sound reason to give this preferred status to such prophylac-
tic rules. The dissent contends that the Miranda rules merit this special
treatment because they are “secured by” the Constitution, see post, at 5–
6, but in fact, as we have shown, those rules differ from the right secured
by the Fifth Amendment and are instead secured for prophylactic rea-
sons by decisions of this Court.
                  Cite as: 597 U. S. ____ (2022)           15

                      Opinion of the Court

ments obtained in violation of Miranda and by the applica-
tion of that decision in other recognized contexts. Allowing
the victim of a Miranda violation to sue a police officer for
damages under §1983 would have little additional deter-
rent value, and permitting such claims would cause many
problems.
   Allowing a claim like Tekoh’s would disserve “judicial
economy,” Parklane Hosiery Co. v. Shore, 439 U. S. 322, 326
(1979), by requiring a federal judge or jury to adjudicate a
factual question (whether Tekoh was in custody when ques-
tioned) that had already been decided by a state court. This
re-adjudication would not only be wasteful; it would under-
cut the “ ‘strong judicial policy against the creation of two
conflicting resolutions’ ” based on the same set of facts.
Heck v. Humphrey, 512 U. S. 477, 484 (1994). And it could
produce “unnecessary friction” between the federal and
state court systems by requiring the federal court enter-
taining the §1983 claim to pass judgment on legal and fac-
tual issues already settled in state court. See Preiser v. Ro-
driguez, 411 U. S. 475, 490–491 (1973).
   Allowing §1983 suits based on Miranda claims could also
present many procedural issues, such as whether a federal
court considering a §1983 claim would owe any deference to
a trial court’s factual findings; whether forfeiture and plain
error rules carry over from the criminal trial; whether
harmless-error rules apply; and whether civil damages are
available in instances where the unwarned statement had
no impact on the outcome of the criminal case.
   We therefore refuse to extend Miranda in the way Tekoh
requests. Miranda, Dickerson, and the other cases in that
line provide sufficient protection for the Fifth Amendment
right against compelled self-incrimination. “The identifica-
tion of a Miranda violation and its consequences . . . ought
to be determined at trial.” Chavez v. Martinez, 538 U. S.
760, 790 (2003) (Kennedy, J., concurring in part and dis-
senting in part). And except in unusual circumstances, the
16                     VEGA v. TEKOH

                     Opinion of the Court

“exclusion of unwarned statements” should be “a complete
and sufficient remedy.” Ibid.
                       *    *     *
  Because a violation of Miranda is not itself a violation of
the Fifth Amendment, and because we see no justification
for expanding Miranda to confer a right to sue under §1983,
the judgment of the Court of Appeals is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                            It is so ordered.
                  Cite as: 597 U. S. ____ (2022)             1

                      KAGAN, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 21–499
                          _________________


CARLOS VEGA, PETITIONER v. TERENCE B. TEKOH
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                         [June 23, 2022]

   JUSTICE KAGAN, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, dissenting.
   The Court’s decision in Miranda v. Arizona, 384 U. S. 436
(1966), affords well-known protections to suspects who are
interrogated by police while in custody. Those protections
derive from the Constitution: Dickerson v. United States
tells us in no uncertain terms that Miranda is a “constitu-
tional rule.” 530 U. S. 428, 444 (2000). And that rule grants
a corresponding right: If police fail to provide the Miranda
warnings to a suspect before interrogating him, then he is
generally entitled to have any resulting confession excluded
from his trial. See 384 U. S., at 478–479. From those facts,
only one conclusion can follow—that Miranda’s protections
are a “right[ ]” “secured by the Constitution” under the fed-
eral civil rights statute. Rev. Stat. §1979, 42 U. S. C. §1983.
Yet the Court today says otherwise. It holds that Miranda
is not a constitutional right enforceable through a §1983
suit. And so it prevents individuals from obtaining any re-
dress when police violate their rights under Miranda. I re-
spectfully dissent.
   Miranda responded to problems stemming from the in-
terrogation of suspects “incommunicado” and “in a police-
dominated atmosphere.” Miranda, 384 U. S., at 445. In
such an environment, Miranda said, there are “pressures”
which may “compel [a suspect] to speak where he would not
otherwise do so freely.” Id., at 467. And so Miranda found
2                       VEGA v. TEKOH

                      KAGAN, J., dissenting

a “necessity for procedures which assure that the individual
is accorded his” Fifth Amendment privilege “not to be com-
pelled to incriminate himself.” Id., at 439. Miranda set out
protocols (including the now-familiar warnings) that would
safeguard the constitutional privilege against self-incrimi-
nation. See id., at 478–479. And Miranda held that if po-
lice failed to follow those requirements (without substitut-
ing equally effective ones), the prosecution could not use at
trial a statement obtained from the interrogation. See id.,
at 479.
   The question in this case is whether Miranda’s protec-
tions are a “right[ ]” that is “secured by the Constitution”
within the meaning of §1983. If the answer is yes, then a
person may sue a state actor who deprives him of the right.
In past cases, the Court has given a broad construction to
§1983’s broad language. See, e.g., Dennis v. Higgins, 498
U. S. 439, 443 (1991). Under §1983 (as elsewhere), a
“right[ ]” is anything that creates specific “obligations bind-
ing on [a] governmental unit” that an individual may ask
the judiciary to enforce. Id., at 449; see id., at 447, and n. 7.
And the phrase “secured by the Constitution” also has a ca-
pacious meaning. It refers to any right that is “protect[ed]
or ma[de] certain” by the country’s foundational charter.
Hague v. Committee for Industrial Organization, 307 U. S.
496, 527 (1939) (opinion of Stone, J.) (internal quotation
marks omitted).
   Begin with whether Miranda is “secured by the Constitu-
tion.” We know that it is, because the Court’s decision in
Dickerson says so. Dickerson tells us again and again that
Miranda is a “constitutional rule.” 530 U. S., at 444. It is
a “constitutional decision” that sets forth “ ‘concrete consti-
tutional guidelines.’ ” Id., at 432, 435 (quoting Miranda,
384 U. S., at 442). Miranda “is constitutionally based”; or
again, it has a “constitutional basis.” 530 U. S., at 439, n. 3,
440. It is “of constitutional origin”; it has “constitutional
underpinnings.” Id., at 439, n. 3, 440, n. 5. And—one
                      Cite as: 597 U. S. ____ (2022)                     3

                          KAGAN, J., dissenting

more—Miranda sets a “constitutional minimum.” 530
U. S., at 442. Over and over, Dickerson labels Miranda a
rule stemming from the Constitution.
   Dickerson also makes plain that Miranda has all the sub-
stance of a constitutional rule—including that it cannot be
“abrogate[d]” by any “legislation.” Miranda, 384 U. S., at
491; see Dickerson, 530 U. S., at 437. In Dickerson, the
Court considered a federal statute whose obvious purpose
was to override Miranda. Dickerson held that Miranda is
a “constitutional decision” that cannot be “overruled by”
any “Act of Congress.” 530 U. S., at 432. To be sure, Con-
gress may devise “legislative solutions that differ[ ] from the
prescribed Miranda warnings,” but only if those solutions
are “ ‘at least as effective.’ ” Id., at 440 (quoting Miranda,
384 U. S., at 467). Dickerson therefore instructs (as noted
above) that Miranda sets a “constitutional minimum.” 530
U. S., at 442. No statute may provide lesser protection than
that baseline.*
   And Dickerson makes clear that the constitutional sub-
stance of Miranda does not end there. Rules arising from
“the United States Constitution” are applicable in state-
court proceedings, but non-constitutional rules are not. See
530 U. S., at 438 (explaining that the Court “do[es] not hold
a supervisory power over the courts of the several States”).
Too, constitutional rules are enforceable in federal-court
habeas proceedings, where a prisoner is entitled to claim he
“is in custody in violation of the Constitution.” 28 U. S. C.
——————
   *Other constitutional rules, like Miranda, leave room for States to ex-
periment with procedures, so long as the procedures satisfy the constitu-
tionally mandated baseline. See County of Riverside v. McLaughlin, 500
U. S. 44, 58 (1991) (States may adopt different procedures for providing
probable-cause determinations for persons arrested without a warrant,
so long as those determinations are made promptly); Smith v. Robbins,
528 U. S. 259, 276–277 (2000) (States may adopt different procedures to
ensure effective appellate review for indigent defendants’ claims, “so long
as [the State] reasonably ensures that an indigent’s appeal will be re-
solved in a way that is related to the merit of that appeal”).
4                      VEGA v. TEKOH

                     KAGAN, J., dissenting

§2254(a). Miranda checks both boxes. The Court has “con-
sistently applied Miranda’s rule to prosecutions arising in
state courts.” Dickerson, 530 U. S., at 438. And prisoners
may claim Miranda violations in federal-court habeas pro-
ceedings. See 530 U. S., at 439, n. 3; Thompson v. Keohane,
516 U. S. 99, 107, n. 5 (1995). So Dickerson is unequivocal:
Miranda is set in constitutional stone.
   Miranda’s constitutional rule gives suspects a correlative
“right[ ].” §1983. Under Miranda, a suspect typically has a
right to be tried without the prosecutor using his un-
Mirandized statement. And we know how that right oper-
ates in the real world. Suppose a defendant standing trial
was able to show the court that he gave an un-Mirandized
confession during a custodial interrogation. The court
would have no choice but to exclude it from the prosecutor’s
case. As one judge below put it: “Miranda indisputably cre-
ates individual legal rights that are judicially enforceable.
(Any prosecutor who doubts this can try to introduce an un-
Mirandized confession and then watch what happens.)”
Tekoh v. County of Los Angeles, 997 F. 3d 1260, 1263 (CA9
2021) (Miller, J., concurring in denial of rehearing en banc).
   The majority basically agrees with everything I’ve just
explained.     It concurs that, per Dickerson, Miranda
“adopted a ‘constitutional rule.’ ” Ante, at 11 (quoting Dick-
erson, 530 U. S., at 439); see ante, at 12. How could it not?
That Miranda is a constitutional rule is what Dickerson
said (and said and said). The majority also agrees that Mi-
randa “directed that statements obtained in violation of
[its] rules may not be used by the prosecution in its case-in-
chief ”—which is simply another way of saying that Mi-
randa grants suspects a right to the exclusion of those
statements from the prosecutor’s case. Ante, at 5.
   So how does the majority hold that a violation of Miranda
is not a “deprivation of [a] right[ ]” “secured by the Consti-
tution”? §1983. How does it agree with my premises, but
                 Cite as: 597 U. S. ____ (2022)            5

                     KAGAN, J., dissenting

not my conclusion? The majority’s argument is that “a vio-
lation of Miranda does not necessarily constitute a violation
of the Constitution,” because Miranda’s rules are “prophy-
lactic.” Ante, at 13. The idea is that the Fifth Amendment
prohibits the use only of statements obtained by compul-
sion, whereas Miranda excludes non-compelled statements
too. See ante, at 4–5. That is why, the majority says, the
Court has been able to recognize exceptions permitting cer-
tain uses of un-Mirandized statements at trial (when it
could not do so for compelled statements). See ante, at 7–9.
   But none of that helps the majority’s case. Let’s assume,
as the majority says, that Miranda extends beyond—in or-
der to safeguard—the Fifth Amendment’s core guarantee.
Still, Miranda is enforceable through §1983. It remains a
constitutional rule, as Dickerson held (and the majority
agrees). And it grants the defendant a legally enforceable
entitlement—in a word, a right—to have his confession ex-
cluded. So, to refer back to the language of §1983, Miranda
grants a “right[ ]” “secured by the Constitution.” Whether
that right to have evidence excluded safeguards a yet
deeper constitutional commitment makes no difference to
§1983. The majority has no response to that point—except
to repeat what our argument assumes already. See ante, at
14, n. 6 (describing Miranda as prophylactic).
   Compare the majority’s holding today to a prior decision,
in which the Court “rejected [an] attempt[ ] to limit the
types of constitutional rights that are encompassed within ”
§1983. Dennis, 498 U. S., at 445. There, the Court held
that a plaintiff could sue under §1983 for a violation of the
so-called dormant Commerce Clause, which safeguards in-
terstate commerce. To the Court, it did not matter that the
Commerce Clause might be viewed as “merely allocat[ing]
power between the Federal and State Governments” over
interstate commerce, rather than as “confer[ring] ‘rights.’ ”
Id., at 447. Nor did it matter that the dormant Commerce
Clause’s protection is only “implied” by the constitutional
6                      VEGA v. TEKOH

                     KAGAN, J., dissenting

text. Ibid., n. 7. The dormant Commerce Clause, the Court
said, still provides a “right”—in the “ordinary” sense of be-
ing “ ‘[a] legally enforceable claim of one person against an-
other.’ ” Ibid. (quoting Black’s Law Dictionary 1324 (6th ed.
1990)). That describes Miranda to a tee. And if a right im-
plied from Congress’s constitutional authority over inter-
state commerce is enforceable under §1983, how could it be
that Miranda—which the Court has found necessary to
safeguard the personal protections of the Fifth Amend-
ment—is not also enforceable? The majority again has no
answer.
                         *     *    *
  Today, the Court strips individuals of the ability to seek
a remedy for violations of the right recognized in Miranda.
The majority observes that defendants may still seek “the
suppression at trial of statements obtained” in violation of
Miranda’s procedures. Ante, at 14–15. But sometimes,
such a statement will not be suppressed. And sometimes,
as a result, a defendant will be wrongly convicted and spend
years in prison. He may succeed, on appeal or in habeas, in
getting the conviction reversed. But then, what remedy
does he have for all the harm he has suffered? The point of
§1983 is to provide such redress—because a remedy “is a
vital component of any scheme for vindicating cherished
constitutional guarantees.” Gomez v. Toledo, 446 U. S. 635,
639 (1980). The majority here, as elsewhere, injures the
right by denying the remedy. See, e.g., Egbert v. Boule, 596
U. S. ___ (2022). I respectfully dissent.